Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/493192, Supporting Equipment Quick Locking Device, filed 3/13/17. Claims 1, 5-13 are pending.  This Final Office Action is in response to applicant's reply dated 7/22/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The title of the invention constitutes new matter.  A new title is required that is clearly indicative of the invention to which the claims are directed. The phrase “supporting equipment” is considered new matter since this is broader than the previous “pan-tilt” phrase in the title. The Examiner suggest the title “Quick Locking Device”.

The abstract of the invention is objected to because it was amended to replace the “pan-tilt” language with “supporting equipment” which is not only broader, but in itself doesn’t make sense because it suggests that the equipment is the supportive portion. The Examiner suggests removing the “supporting equipment” language and use functional language such as “configured to” to refer to the pan-tilt head.

The disclosure is objected to because the specification was amended to remove the phrase “pan-tilt” and replace this phrase with “supporting equipment”. First, this is considered new matter since it is broader than the “pan-tilt” phrase. Secondly, it doesn’t make sense because it suggests that the equipment is the supportive portion. The Examiner suggests removing the “supporting equipment” language throughout the specification. In the portions of the background that was originally explaining the pan-tilt head, the pan-tilt should remain in those sections since this helps explain the field of use and how the invention is intended to be used. However, when defining the specific elements of the invention, the phrase “supporting equipment” or “pan-tilt” would be unclear and should not be used. For example, a “pan-tilt quick-locking device” (or “supporting equipment quick-locking device”), and a “pan-tilt connecting device” (or “supporting equipment connecting device”) should just be defined as a “quick-locking device” and a “connecting device”. Functional language could be used after the defining phrases, such as “configured to mount a pan-tilt head for mounting an electrical device” could be used. Since the pan-tilt head or electrical device are not depicted in the drawings, they cannot be positively claimed.


The disclosure is objected to because in para [0019], the newly added term “act” is unclear.

The disclosure is objected to because the last sentence of para [0043] states that when the three first raised bars 16 slide out of the second raised bar 17, the annular boss 35 is slidably disposed on an upper surface of the second raised bar 17. This is unclear since the annular boss 35 is part of positioning ring 8, which is connected to connecting member 9 and would therefore slide together as one piece. By viewing Figures 5 and 6, it is depicted that the connecting member 9 is sandwiched between the positioning ring 8 and the second raised bar 17. There is no depiction of the annular boss contacting the second raised bar 17, and it is not clear how this would occur.

The disclosure is objected to because the last sentence of para [0044] and portions of para [0045] states that the two positioning members 19 can slide into the first positioning slots 21 or the second positioning slots 22 along the sliding slots 20. This is unclear since first, the positioning slots 21 and 22 are not “along” the sliding slots 20, but rather are on opposite sides of the slots 20. Additionally, it is not clear how the positioning members “slide into” the positioning slots if they are located in the sliding slots 20. The specification does not make this clear, does not disclose any specific structure that allows this function, and the drawings do not add any clarification.

The disclosure is objected to because in para [0045] it is stated that when the first elastic positioning members 19 slide to the first positioning slots 21, the pan-tilt connecting member 9 can freely slide out of the locking ring 1, thus enabling the rapid separation. This is unclear. First, if sliding to a release position, then it is unclear why the first positioning member 19 would engage a positioning slot. Secondly, by viewing the drawings such as Figures 5 and 6, the locking ring includes an inwardly extending shoulder or ledge between body 4 and annular surrounding plate 5, and additionally includes a second raised bar 17 that appears to extend more than halfway around the perimeter of the locking ring. The connecting member 9 and the positioning ring 8 are connected to each other and appear sandwiched between the second raised bar 17 and the shoulder of the locking ring. When the connecting member 9 and positioning ring 8 are slid into the “loosened state” as shown in Figure 5, while the first raised bars “16” might be disengage the second raised bar 17, the positioning ring 8 comprises an 

The disclosure is objected to because para [0048] contains new matter. The paragraph was amended to replace the phrase “slidably disposed in”, with the phrase “respectively located on the position of”. This changes the scope of the invention and was not supported in the original disclosure so is considered new matter. 

The disclosure is objected to because in para [0048] the specification states that in the loosened position, the two positioning bosses 26 of the fixing plate 23 slide out of the two open slots 6. However, how this sliding can occur as depicted in Figures 11 and 13 is unclear. The locking ring has a shoulder and a second raised bar 17 that sandwiches the first raised bars 16 and annular boss 35 so there does not appear to be any vertical movement capable from viewing the drawings, and the specification has not indicated that the elements move upwardly. If the positioning bosses 26 are located in the open slots 6 as shown in Figure 13, then it is not clear how the components can slide linearly with respect to one another to arrive at the position depicted in Figure 11 since the open slots 6 appear that they would prevent movement of the bosses 26.

The disclosure is objected to because in para [0052], the specification states that during use the two positioning members 27 “relatively slide forward along the locking ring 1”. This is unclear since 27 is depicted as being connected via a screw 30 to the locking ring 1 and therefore that would prevent sliding of the positioning member 27 with respect to the locking ring.

The disclosure is objected to because in para [0052], the specification further states that the pan-tilt connecting device is placed at the loosening end of the locking ring to enable loosening of the pan-tilt connecting device. As previously stated, by viewing the drawings such as Figures 5 and 6, the locking ring includes an inwardly extending shoulder or ledge between body 4 and annular surrounding plate 5, and additionally includes a second raised bar 17 that appears to extend more than halfway around the perimeter of the locking ring. The connecting member 9 and the positioning ring 8 are connected to each other and appear sandwiched between the second raised bar 17 and the shoulder of the locking ring. When the connecting member 9 and positioning ring 8 are slid into the “loosened state” as shown in Figure 5, while the first raised bars “16” might be disengage the second raised bar 17, the positioning ring 8 comprises an annular boss 35 that extends around the entire perimeter of the ring 8 and would therefore also be trapped between the second raised bar 17 and the shoulder of the locking ring in either of the positions shown in Figures 5 and 6. Figure 5 specifically shows that even with 9 clearing the second raised bar 17, the boss 35 is still depicted as trapped between the 17 and the ledge between 4 and 5 (this can easily be seen at 

Appropriate correction is required. No new matter will be entered. Deletion of subject matter that changes the scope of the invention is considered new matter.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-The Applicant replaced the term “pan-tilt” with the phrase “supporting equipment” throughout the claims. This is considered new matter since it is broader than the “pan-tilt” phrase and suggests that the equipment is the supportive portion. When defining the specific elements of the invention, the phrase “supporting equipment” should not be used. For example, a “supporting equipment quick-locking device”, and a “supporting equipment connecting device” should just be defined as a “quick-locking device” and a “connecting device”. Functional language could be used after the defining phrases, such as “configured to mount a pan-tilt head for mounting an electrical device” could be used. Since the pan-tilt head or electrical device are not depicted in the drawings, they cannot be positively claimed.
- Claim 10 contains new matter. The term “suspended” was replaced with the phrase “only abuts against the surface of the positioning ring 8”. This is new matter since the drawings do not depict an abutment of the V-shaped bent portion and the original disclosure did not teach this. In fact, para [0052] states that the V-shaped bent portion does NOT contact the positioning ring. The only thing that can be ascertained from the drawings and specification is that one of the V-shaped bent portions is located in the third groove of the positioning ring and the other V-shaped bent portion is not located in any of the grooves of the positioning ring. 





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claims 1-13:
-The phrase “supporting equipment” used throughout the claims is unclear. Not only is this new matter as stated above, but the phrase doesn’t make sense as it suggests that the equipment is the supporting portion.

	Regarding Claim 1:
	-The term “generating” used twice in the claim is unclear since neither the connecting device nor the first raised bar specifically “generate” sliding. As per the specification, the pull-ring 7 on the locking ring is pulled in order to slide the locking ring.
-The locking and loosening of the connecting device via the relative sliding in the inner cavity of the locking ring is unclear, since by viewing the drawings, the locking ring includes an inwardly extending shoulder or ledge between body 4 and annular surrounding plate 5, and additionally includes a second raised bar 17 that appears to extend more than halfway around the perimeter of the locking ring. The connecting member 9 and the positioning ring 8 are connected to each other and appear sandwiched between the second raised bar 17 and the shoulder of the locking ring. 
-There is no antecedent basis for “the outer side wall” or “the inner side wall”.


	Regarding Claim 6:
-It is claimed that the first elastic positioning member “can slide into the first positioning slot or the second positioning slot along the sliding slot”. This is unclear since first, the positioning slots 21 and 22 are not “along” the sliding slots 20, but rather are on opposite sides of the slots 20. Additionally, it is not clear how the positioning members “slide into” the positioning slots 21 or 22 if they are located in the sliding slots 20. The specification does not make this clear, does not teach any specific structure allowing this functionality, and the drawings do not add any clarification.

Regarding Claim 10:


Regarding Claim 11:
-It is claimed that the positioning boss 26 of the fixing plate 23 “can slide along the open slot”. This is unclear since by viewing the figures it appears that the positioning boss 26 fits within the open slot with minimal clearance on either end of the boss as shown in Figure 13. It is not clear how the plate can slide to the position depicted in Figure 11 as the vertical end portions of the open slots 6 would prevent sliding. It is not clear if the positioning plate is somehow raised before sliding.

Regarding Claim 12:
-It is not clear how the pull-ring can be “pulled” in both a forward and backward direction. If one direction is pulling, then the other opposite direction has to be pushing. Additionally, it is not clear how pulling the pull ring causes locking or loosening of the pan-tilt connecting member since the locking structure is unclear and the capability of sliding is unclear. Lastly, the term “act” is indefinite.



Allowable Subject Matter
Claims 1, and 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
**The Examiner notes that while allowable subject matter has been indicated, this is primarily because the structure/function of the claimed invention is not clear as explained in the 112 rejections above, and therefore the searching and interpretation of the invention was as best understood. The Examiner suggests filing a Continuation-In-Part in order to be able to add necessary structure and functionality into the application without introducing new matter so that the invention could be clear to one of skill in the art.








Response to Arguments



The Applicant argues that the first positioning members are elastically deformed when they encounter the spacer and cross the spacer. The Examiner has fully considered this but it is not persuasive since this was not explained in the original specification, nor do the drawings depict any deformation of the positioning members or crossing of the spacer. 

in the two open slots 6”. The amendment to this phrase in the specification was deemed new matter. Therefore, it is not clear how the fixing plate slides to the position in Figure 11.

The Applicant argues that the term “generating” was deleted from Claim 1. This is not found to be persuasive since not only was the term not deleted, a second occurrence was added.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632